

117 S1740 IS: Schools and State Budgets Certainty Act of 2021
U.S. Senate
2021-05-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1740IN THE SENATE OF THE UNITED STATESMay 20, 2021Mr. Heinrich (for himself and Mr. Luján) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo require the Secretary of the Interior to make energy transition payments to States, counties, and Indian Tribes to replace Federal mineral revenues lost as a result of changes in Federal policy, and for other purposes.1.Short titleThis Act may be cited as the Schools and State Budgets Certainty Act of 2021.2.DefinitionsIn this Act:(1)Base mineral revenue amountThe term base mineral revenue amount means—(A)for fiscal year 2021, the average of the annual mineral revenue payments received by an eligible State, eligible county, or eligible Indian Tribe for the period of fiscal years 2016 through 2020; and(B)for fiscal year 2022 and each fiscal year thereafter, an amount equal to 95 percent of the base mineral revenue amount for the eligible State, eligible county, or eligible Indian Tribe for the preceding fiscal year.(2)CountyThe term county means a coastal political subdivision (as defined in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)).(3)Eligible State, eligible county, eligible Indian TribeThe terms eligible State, eligible county, and eligible Indian Tribe mean a State, county, and Indian Tribe, respectively, that received a mineral revenue payment in any of fiscal years 2016 through 2020.(4)Energy transition paymentThe term energy transition payment means the payment for an eligible State, eligible county, or eligible Indian Tribe calculated under section 3(a).(5)Mineral revenue paymentThe term mineral revenue payment means the total amount paid by the Federal Government to a State, county, or Indian Tribe in a fiscal year pursuant to—(A)the Act of May 11, 1938 (52 Stat. 347, chapter 198; 25 U.S.C. 396a et seq.) (commonly known as the Indian Mineral Leasing Act of 1938); (B)the Mineral Leasing Act (30 U.S.C. 181 et seq.);(C)the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.); and(D)the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) (other than section 105(a)(2)(B) of that Act).(6)SecretaryThe term Secretary means the Secretary of the Interior.3.Annual energy transition payments(a)In generalFor fiscal year 2021 and each fiscal year thereafter, the Secretary shall calculate for each eligible State, eligible county, and eligible Indian Tribe an amount equal to the difference between—(1)the base mineral revenue amount for the eligible State, eligible county, or eligible Indian Tribe for that fiscal year; and(2)the mineral revenue payment for the eligible State, eligible county, or eligible Indian Tribe for that fiscal year.(b)Payments to eligible States, counties, and Indian Tribes(1)In generalSubject to subsection (c), for each fiscal year, the Secretary shall pay to each eligible State, eligible county, and eligible Indian Tribe, without further appropriation, the amount of the energy transition payment calculated under subsection (a).(2)Condition on use of fundsFor each energy transition payment received by an eligible State or eligible county for a fiscal year, the percentage of the energy transition payment that is equivalent to the percentage of the mineral revenue payment received by the eligible State or eligible county for that fiscal year pursuant to the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) shall be subject to section 105(d) that Act.(c)LimitationAn eligible State, eligible county, or eligible Indian Tribe shall not receive an energy transition payment under this section for any fiscal year for which the mineral revenue payment received by the eligible State, eligible county, or eligible Indian Tribe is greater than the base mineral revenue amount for the eligible State, eligible county, or eligible Indian Tribe for that fiscal year.(d)Timing of paymentThe energy transition payments required under this section for a fiscal year shall be made as soon as practicable after the end of that fiscal year.(e)Maintenance of fundingThe energy transition payments made to eligible States, eligible counties, and eligible Indian Tribes under this section shall supplement (and not supplant) other Federal funding made available to eligible States, eligible counties, and eligible Indian Tribes.(f)Direct paymentsThe energy transition payments made to eligible States, eligible counties, and eligible Indian Tribes under this section shall be made as direct payments and not as Federal financial assistance.(g)Mandatory funding(1)In generalAs soon as practicable after the date of enactment of this Act, and on October 1, 2021, and on each October 1 thereafter, out of any funds in the Treasury not otherwise appropriated, the Secretary of the Treasury shall transfer to the Secretary such sums as are necessary to carry out this section, to remain available until expended.(2)Receipt and acceptanceThe Secretary shall be entitled to receive, shall accept, and shall use to carry out this section the funds transferred under paragraph (1), without further appropriation. 